Citation Nr: 0123018	
Decision Date: 09/21/01    Archive Date: 09/24/01

DOCKET NO.  98-16 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
nerve root compression of C-6 with moderate to marked 
residuals.  

2.  Entitlement to a compensable evaluation for positional 
dyspnea, secondary to the apparent slippage of a cervical 
plate and fusion of the cervical spine.  

3.  Entitlement to a compensable evaluation for esophageal 
dysphagia.

4.  Entitlement to compensation under 38 C.F.R. § 3.324 for 
multiple noncompensable service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1971.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona (RO), which granted service connection for 
positional dyspnea, secondary to the apparent slippage of a 
cervical plate and fusion of the cervical spine, and 
esophageal dysphagia, both pursuant to the provisions of 
38 U.S.C.A. § 1151 .  Each disability was evaluated as 
noncompensable, effective in January 1997.  The rating 
decision also denied compensation under 38 U.S.C.A. § 1151 
for nerve root compression of C-6 with moderate to marked 
residual, and denied compensation under 38 C.F.R. § 3.324 for 
multiple noncompensable service-connected disabilities.  

In correspondence received in February 1999, the veteran 
requested secondary service connection for a psychiatric 
disability, a blood disorder, and high blood pressure.  A 
review of the veteran's claims file indicates that these 
claims have not been adjudicated.  They are referred to the 
RO for appropriate action.  


REMAND

The veteran maintains, in substance, that the current 
evaluations assigned for his positional dyspnea and 
esophageal dysphagia do not adequately reflect the severity 
of those disabilities.  The veteran also contends that he is 
entitled to compensation under 38 U.S.C.A. § 1151 for nerve 
root compression of C-6 following VA surgery.  Finally, in 
light of his multiple noncompensable service-connected 
disabilities, he maintains that he is entitled to 
compensation under 38 C.F.R. § 3.324.  

In a July 1998 letter to the veteran, the Chief Medical 
Officer at the Tucson VA Medical Center (VAMC) informed the 
veteran that he had received the veteran's request for 
restoration of his privileges as a patient.  The Chief 
Medical Officer acknowledged that the veteran reported that 
he had apologized to the VA Medical Staff, had received help 
in dealing with his anger at COPE Behavioral Services, and 
was attempting to develop effective coping strategies.  The 
Chief Medical Officer informed the veteran that he was 
willing to restore the veteran's enrollment at the Tucson 
VAMC provided certain conditions were met, which included 
submitting or making available records from COPE.  In 
addition, the veteran was required to meet with a group of 
staff including physicians, the Chief of Police, and the 
Patient Advocate to sign a contract outlining expectations 
for his behavior and a plan for anger management.  

During the pendency of the appeal, the veteran was provided a 
VA examination of the esophagus and hiatal hernia on March 
18, 1999, at the Carl T. Hayden VAMC.  The examination report 
recounts the veteran's complaints and sets forth detailed 
findings.  The impression was chronic obstructive pulmonary 
disease, clinically, which was unrelated to the veteran's 
cervical spine problems.  The examiner noted that there might 
also be a mechanical element of obstruction with positional 
changes that was not possible to prove on that day's 
examination.  In addition, the examiner provided an 
impression of a long history of esophageal problems with 
reflux.  But again, in addition the veteran described a 
mechanical problem with swallowing, seemingly pharyngeal or 
upper esophageal.  The examiner indicated that the veteran 
needed to be evaluated by the ear, nose and throat physicians 
and such an examination was requested.  The examiner also 
ordered an esophagogram, radiographic examination of the 
chest, radiographic examination of the cervical spine, 
pulmonary function studies, and in particular arterial 
oxygenation saturation studies with the veteran sitting and 
after lying down, so long as he tolerated the supine 
position.  

A VA Radiologic Consultation Request/Report dated March 18, 
1999, discloses that an esophagogram was requested.  The 
Request/Report states that the veteran was offered a HOPTEL 
overnight to get the examination done but refused.  He stated 
that the hotels had no accommodations for the handicapped.  
When it was explained to the veteran that this part of the 
examination would have to be canceled because he refused, the 
veteran said he did not refuse and called the VA official an 
obscenity.  

Similarly, an attached VA Medical Worksheet discloses that a 
number of laboratory tests and studies were requested.  The 
Worksheet provides that the veteran refused to have the lab 
work done, stating that "the damn doctor didn't order such a 
thing."

In a letter to the veteran dated March 22, 1999, the Chief of 
Staff at the Carl T. Hayden VAMC recounted that on March 18, 
1999, the veteran had verbally confronted two VA employees.  
The Chief of Staff noted that the veteran's use of assaultive 
language and veiled threats could not be condoned, and that, 
coupled with prior interactions in the Diamond Clinic in 
1998, it had become impossible for that facility to provide 
safe care under those conditions.  

The Chief of Staff further informed the veteran that he was 
notifying the appropriate offices to cancel any future 
appointments and discontinue prescriptions at that medical 
center.  In the future, if the veteran was able to document 
that he had been able to work with another health care 
facility for one year in a way that was consistent with the 
Health Care Agreement, the Chief of Staff would reconsider 
providing him care at the Carl T. Hayden VAMC.  

The claims file contains an additional printout of the March 
18, 1999, VA examination report, with a handwritten note by 
the same examiner dated in May 1999.  The examiner reported 
that he was told that the veteran never followed up with the 
studies, and that he was in fact banned from the VAMC due to 
aggressive behavior (although not observed during his or her 
examination of the veteran).  

In undated correspondence received in October 1999, the 
veteran asserted that he would like to take the medical 
tests.  He asserted that he did not refuse anything.  He said 
that he was told that if he came onto VA property he would be 
put in jail.  He said that he ought to have the tests 
requested by the VA examiner without going to jail.  

In light of the foregoing, the initial question is whether VA 
has fulfilled its duty to assist in a manner that would 
permit the Board to address the merits of the claim.  In this 
regard, the Board observes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Nevertheless, the Board additionally points out that "[t]he 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); Olson v. Principi, 3 
Vet. App. 480, 483 (1992).  In addition, "VA's 'duty' is 
just what it states, a duty to assist, not a duty to prove a 
claim with the veteran only in a passive role."  Gober v. 
Derwinski, 2 Vet. App. 470, 472 (1992).

The Board additionally observes that the regulations provide 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with a claim for an 
increase, the claim shall be denied.  This regulation is only 
enforced if the claimant cannot show good cause for missing a 
scheduled examination.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  38 C.F.R. 
§ 3.655(a), (b) (2001).  Connolly v. Derwinski, 1 Vet. App. 
566 (1991).

In this case, however, the veteran did not fail to report for 
an examination, but, rather, refused to cooperate in 
completing certain tests that were deemed by the examiner to 
be necessary.  The Board finds that the veteran's failure to 
cooperate has the same effect as failing to report for an 
examination: VA's attempt to obtain medical information 
necessary for a proper consideration of the veteran's claim 
was thwarted by the veteran himself.  The record shows that 
the veteran appeared for an examination on March 18, 1999, at 
the Carl T. Hayden VAMC.  The record also shows that later 
that same day the veteran refused to cooperate with the 
scheduling or performance of additional examinations and 
studies requested by the VA examiner.  The inability to 
secure the additional examinations and studies was not the 
fault of VA, but of the veteran himself.  These circumstances 
implicate the provisions of § 3.655.  

Nevertheless, as noted above, in October 1999 the veteran 
wrote the RO indicating that he wanted to get the tests that 
the VA examiner had requested.  The Board believes that, 
under these circumstances, the enhanced duty to assist 
claimants for VA benefits provided by the VCAA dictates that 
the veteran be provided with another opportunity to complete 
an appropriate examination, with all indicated tests.  
Inasmuch as at least one VA Medical Center has refused the 
veteran patient privileges-it is unclear whether his 
privileges at a second VA Medical Center have been 
reinstated-the RO should arrange for a fee basis examination 
for this purpose.  

However, the Board finds that in the present case the veteran 
must be accorded an explicit warning of the consequences of 
his failure to cooperate with examinations that VA requests 
in conjunction with his claims.  See 38 C.F.R. § 3.655.  

Finally, it is obvious that the requested VA examinations 
would be pertinent to the issues of compensable evaluations 
for positional dyspnea and esophageal dysphagia, as well as 
to entitlement to compensation under 38 U.S.C.A. § 1151 for 
nerve root compression of C-6.  As a result, the requested VA 
examinations might have a direct impact on entitlement to 
compensation under 38 C.F.R. § 3.324 for multiple 
noncompensable service-connected disabilities.  Therefore, 
that last issue is inextricably intertwined with the others 
pursuant to Harris v. Derwinski, 1 Vet. App. 180 (1991).  
Consequently, the Board finds that it must remand all four 
issues.  

The Board notes that the RO denied the veteran's claim for a 
10 percent rating under the provisions of 38 C.F.R. § 3.324 
on the basis that he had no service-connected disability.  
However, the veteran's entitlement to benefits under the 
provisions of 38 U.S.C.A. § 1151 has been established for two 
disabilities.  The RO has assigned noncompensable evaluations 
for each of those disabilities.  (The propriety of those 
ratings is the subject of the current appeal.)  Service 
connection has indeed not yet been established for any 
disability.  Nevertheless, the Board would refer the RO to 
two opinions by VA's General Counsel, VAOPGCPREC 100-90 and 
VAOPGCPREC 08-97, which note Congress' intent that all 
veterans' monetary benefits payable for service-connected 
disability be payable for qualifying disability resulting 
from medical examination or treatment, established pursuant 
to § 1151.  This would seem to include compensation benefits 
under 38 C.F.R. § 3.324.  On Remand, the RO will have an 
opportunity to address this issue.  

Therefore, this case is REMANDED to the RO for the following 
actions:

1.  After obtaining any needed signed 
releases from the veteran, the RO should 
request copies of up-to-date records of any 
examination or treatment, VA or non-VA, for 
dysphagia, positional dyspnea, or cervical 
nerve root compression.  All records so 
received should be associated with the claims 
file.  

2.  The RO should schedule the veteran for 
fee basis examinations by respiratory, 
neurological, and ear, nose, and throat 
specialists.  The claims file must be made 
available to and be reviewed by the examiners 
in conjunction with their examinations.  All 
tests deemed by the examiners to be 
appropriate should be completed, including an 
esophagogram; x-rays of the chest and 
cervical spine; and pulmonary function 
studies, with serial arterial oxygenation 
saturation determinations in the sitting and 
supine positions.  The examiners should 
explain why any of those tests is not 
considered appropriate, inasmuch as they were 
requested by the March 1999 VA examiner.  The 
examiners' reports should set forth in detail 
all current pertinent symptoms and clinical 
findings regarding dysphagia; positional 
dyspnea secondary to the apparent slippage of 
a cervical plate and fusion of the cervical 
spine; and residuals of cervical nerve root 
compression.  The examiners should be 
requested to provide opinions regarding the 
severity of those manifestations and should, 
to the extent possible, distinguish 
manifestations due to non-service-connected 
disabilities.  The neurological examiner 
should also be requested to provide an 
opinion as to whether it is at least as 
likely as not that any current manifestations 
of cervical nerve root compression are 
attributable the veteran's cervical spine 
surgery or hospitalization in October 1996.  
If so, the examiner should specifically 
indicate how the disability has permanently 
worsened because of the surgery or 
hospitalization.  

3.  The RO should advise the veteran that 
failure to report for or to cooperate fully 
with any scheduled examination may adversely 
affect his claim, as the information 
requested on the examinations addresses 
questions of causation and symptomatology 
that are vital in these claims.  38 C.F.R. 
§ 3.655.

4.  The RO should then review the claims 
file and ensure that all notification and 
development action required by the VCAA 
is completed.

5.  After completing any additional 
development deemed appropriate, the RO should 
readjudicate the veteran's claims of 
entitlement to a compensable evaluation for 
positional dyspnea, secondary to the apparent 
slippage of a cervical plate and fusion of 
the cervical spine; entitlement to a 
compensable evaluation for esophageal 
dysphagia (both in light of Fenderson v. 
West, 12 Vet. App. 119 (1999)); entitlement 
to compensation under 38 U.S.C.A. § 1151 for 
nerve root compression of C-6 with moderate 
to marked residuals; and entitlement to 
compensation under 38 C.F.R. § 3.324 for 
multiple noncompensable service-connected 
disabilities, including consideration of 
VAOPGCPREC 100-90 and VAOPGCPREC 08-97.  The 
RO should also consider the provisions of 
38 C.F.R. § 3.655, if appropriate.  If action 
taken as to any issue remains adverse to the 
veteran, he and his accredited representative 
should be furnished with a supplemental 
statement of the case and they should be 
given an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	William Harryman
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


